DETAILED ACTION
This Office action is in response to the Request for continued examination filed on 17 August 2022.  Claims 1,3-7,9-14,16-17,19-34 and 36-41 are pending in the application.  Claims 2, 8, 15, 18 and 35 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2022 has been entered.
 
Allowable Subject Matter
Claims 1,3-7,9-14,16-17,19-34 and 36-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention of a semiconductor light emitting device including a substrate comprising a leadframe with an electrical element having a silver (Ag) portion; a body arranged about the leadframe, the body forming a cavity such that the electrical element extends within the body and is disposed on a floor of the cavity; a protective layer at least partially disposed over the Ag portion of the electrical element such that a portion of the protective layer is arranged between the electrical element and the body, the protective layer at least partially comprising an inorganic material for increasing chemical resistance of the Ag portion, wherein the inorganic material contains some organic component, wherein the protective layer comprises a substantially uniform thickness over the Ag portion, and wherein the protective layer at least partially comprises a silicon (Si)-containing spin-on glass material; a light-emitting diode (LED) chip on a surface of the substrate at the floor of the cavity, wherein the LED chip is electrically coupled to the electrical element by a wire bond, and at least a portion of the wire bond extends through the protective layer; and a filling material containing a phosphor material disposed therein, wherein the filling material is disposed above and/or below the protective layer. 
Claim 17 is allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention of a method of manufacturing a light emitting device providing a substrate comprising a leadframe with an electrical element having a silver (Ag) portion; providing a body arranged about the leadframe, the body forming a cavity such that the electrical element extends within the body and is disposed on a floor of the cavity;  applying a first layer on the Ag portion; applying a protective layer over the first layer and the Ag portion of the electrical element such that a portion of the protective layer is arranged between the electrical element and the body, the protective layer at least partially comprising an inorganic material for increasing chemical resistance of the Ag portion, wherein the inorganic material contains some organic component, wherein the protective layer comprises a substantially uniform thickness over the Ag portion, and wherein the protective layer at least partially comprises a silicon (Si)-containing spin-on glass material; providing a light-emitting diode (LED) chip on a surface of the substrate at the floor of the cavity, and electrically coupling the LED chip to the electrical element by a wire bond, wherein at least a portion of the wire bond extends through the protective layer; and applying a filling material to the substrate, the filling material containing a phosphor material disposed therein, wherein the filling material is disposed above and/or below the protective layer. Claims 3-7, 9-14, 16, 19-24 and 36-41 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822